***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                       IN RE FAIZ SIDDIQUI
                            (AC 41023)
                DiPentima, C. J., and Lavine and Bishop, Js.

                                    Syllabus

The petitioner filed a motion seeking the cancellation of an unserved arrest
    warrant pursuant to the rule of practice (§ 36-6) that governs the cancel-
    lation of arrest warrants. The trial court denied the petitioner’s motion
    for cancellation on the ground that it lacked subject matter jurisdiction
    to consider the motion. Thereafter, the trial court denied two motions
    to reargue filed by the petitioner, and the petitioner appealed to this
    court. Held:
1. Contrary to the state’s claim, this court had jurisdiction over the petition-
    er’s appeal; the trial court’s denial of the petitioner’s motion for cancella-
    tion of the arrest warrant terminated a separate and distinct proceeding,
    and, therefore, it satisfied the first prong of the test set forth in State
    v. Curcio (191 Conn. 27) that governs when an interlocutory ruling
    is appealable.
2. The trial court properly determined that it lacked jurisdiction to consider
    the petitioner’s motion for cancellation of the arrest warrant: because
    there was no pending criminal case before the trial court and the plain
    language of Practice Book § 36-6 provides that only the prosecuting
    authority and the judicial authority may act to cancel an arrest warrant
    and does not set forth an avenue for the petitioner to seek cancellation
    of the unserved arrest warrant, the trial court lacked jurisdiction to
    consider the merits of the petitioner’s motion for cancellation; moreover,
    because the trial court lacked jurisdiction, it should have dismissed the
    motion rather than denied it, and, therefore this court concluded that
    the form of the judgment was improper, reversed the judgment and
    remanded the case with direction to dismiss the motion.
      Argued October 10, 2019—officially released February 11, 2020

                              Procedural History

   Motion for cancellation of an arrest warrant, brought
to the Superior Court in the judicial district of Hartford,
geographical area number fourteen, where the court,
Dewey, J., denied the motion; thereafter, the court
denied the petitioner’s motion to reargue, and the peti-
tioner appealed to this court; subsequently, the court,
Dewey, J., denied the petitioner’s motion to reargue,
and the petitioner filed an amended appeal. Improper
form of judgment; judgment directed.
   John R. Williams, for the appellant (petitioner).
  Kathryn W. Bare, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and Robert Diaz, senior assistant state’s attorney,
for the appellee (state).
                          Opinion

   DiPENTIMA, C. J. The petitioner, Faiz Siddiqui,
appeals from the judgment of the trial court denying
his motion for cancellation of an unserved arrest war-
rant and denying his two motions to reargue. The peti-
tioner claims that (1) his appeal is taken from a final
judgment and, therefore, this court has jurisdiction to
consider his appeal, (2) the trial court had jurisdiction
to grant his motion for cancellation of the unserved
arrest warrant, (3) the arrest warrant was not supported
by probable cause, and (4) the fugitive felon disenti-
tlement doctrine was inapplicable under the facts of
this case. We conclude that this court has jurisdiction
over the appeal and that the trial court properly deter-
mined that it lacked subject matter jurisdiction to rule
on the motion for cancellation of the unserved warrant
and the motions to reargue.1 We further conclude that
the form of the judgment is improper, and, accordingly,
we reverse the judgment and remand the case with
direction to dismiss the petitioner’s motions.
   The record reveals the following facts and procedural
history. In 2015, the West Hartford Police Department
investigated a harassment complaint against the peti-
tioner. After a three month investigation, a police officer
filed an application for an arrest warrant. The court,
Mullarkey, J., signed the arrest warrant on May 29,
2015, on the charge of one count of harassment in the
second degree in violation of General Statutes § 53a-
183. The court indicated a $2500 cash only bail and
imposed a no contact condition as to the complainant.
The warrant was neither served on the petitioner, who
resided in London, England, at that time, nor filed in
court.
   Approximately two years later, on March 31, 2017,
the petitioner filed a motion for cancellation of the
arrest warrant, citing, inter alia, Practice Book § 36-6.2
At that time, neither the petitioner nor his counsel had
obtained a copy of the arrest warrant. The court, Dewey,
J., held a hearing on April 20, 2017. At the outset, the
petitioner’s counsel acknowledged the atypical nature
of the proceeding and requested that the court ‘‘extend
[its] jurisdiction to do one of two things. Either compel
the state to cancel an arrest warrant that we haven’t
seen or—one could argue [that] might be a bit of a
reach—or, in the alternative, to compel the state to
produce a copy of the warrant and to hold an evidentiary
hearing at some later date . . . .’’ The prosecutor coun-
tered that the court lacked jurisdiction to award either
form of relief requested by the petitioner. The prosecu-
tor further argued that the unserved warrant was not
a public document.
   On July 28, 2017, the court issued a memorandum of
decision denying the petitioner’s motion for cancella-
tion of the arrest warrant. After summarizing the peti-
tioner’s factual and legal arguments as to why the war-
rant should be cancelled,3 the court turned to the
question of jurisdiction. Specifically, it observed that
‘‘[a] Superior Court’s authority in a criminal case begins
with the presentment of an information.’’ It then turned
to Practice Book § 36-6, noting that, although that provi-
sion provided authority for the court to direct the return
of an unserved warrant, it did ‘‘not provide any authority
to secure a copy of that warrant for review by interested
parties.’’ Finally, the court stated that General Statutes
§ 54-2a (e) restricted the release of a warrant to the
time of the arrest and that the warrant was not public
information until the time of the arrest.
  On August 30, 2017, the petitioner, representing him-
self, filed a motion to reargue pursuant to Practice Book
§ 11-11. A hearing was scheduled for October 17, 2017.
The day before the scheduled hearing, the petitioner,
represented by counsel, filed a memorandum in support
of the motion to reargue. After the petitioner’s counsel
presented his argument, the prosecutor repeated the
state’s position that the court lacked jurisdiction. At
the conclusion of the hearing, the court determined
that it lacked jurisdiction to consider the motion for
cancellation and denied the petitioner’s motion to
reargue.
   On November 6, 2017, the petitioner filed the present
appeal, as well as a motion to reargue and for modifica-
tion to which he attached a copy of the arrest warrant.
On November 30, 2017, the trial court denied the relief
requested by the petitioner. It noted that the petitioner
had appealed the October 17, 2017 decision denying his
motion to reargue. As a result of the pending appeal,
the court concluded that it lacked jurisdiction to enter-
tain the November 6, 2017 motion. The petitioner
responded by filing a motion for order with this court
requesting that it (1) vacate the November 30, 2017
decision, (2) direct the trial court to conduct an eviden-
tiary hearing, and (3) issue a notice indicating that the
trial court had jurisdiction to consider his motion for
cancellation of the arrest warrant.
   On January 24, 2018, in response to the petitioner’s
motion for order, this court concluded that the filing
of the appeal did not divest the trial court of jurisdiction
to consider the petitioner’s motion to reargue and for
modification. This court ordered the trial court ‘‘to
reconsider its order, dated November 29, 2017, on the
[petitioner’s] motion to reargue and for modification.’’
   The petitioner subsequently filed a memorandum in
support of the motion to reargue, dated March 14, 2018.
On March 28, 2018, the trial court issued another memo-
randum of decision in which it noted that the petitioner
has been a citizen and resident of England throughout
these proceedings and that the May, 2015 arrest warrant
had not been served. The court again rejected the peti-
tioner’s efforts to have the arrest warrant cancelled.
‘‘In effect, the petitioner is attempting to argue a motion
to dismiss before the initiation of criminal proceed-
ings.’’ The court also invoked the fugitive felon disenti-
tlement doctrine,4 noting that the petitioner had sought
to invoke the jurisdiction of the court but had refused
to submit to that same jurisdiction. The court stated:
‘‘As a fugitive, the petitioner should not be in a position
to invoke the powers of the judiciary in an effort to
avoid prosecution.’’ Accordingly, the court denied the
petitioner’s motion to reargue and for modification.
This appeal followed.5 Additional facts will be set forth
as necessary.
                             I
   As an initial matter, we address the state’s claim that
this appeal was not taken from a final judgment, and,
therefore, we should dismiss the appeal. Specifically,
it contends that there is no final judgment in a criminal
case until the imposition of sentence; see State v.
Rhoads, 122 Conn. App. 238, 243, 999 A.2d 1, cert.
denied, 298 Conn. 913, 4 A.3d 836 (2010); and that the
present appeal fails to satisfy either prong of the test
set forth in State v. Curcio, 191 Conn. 27, 31, 463 A.2d
566 (1983). We disagree that this court lacks jurisdiction
to consider the merits of the petitioner’s appeal.
   ‘‘Before examining the [appellant’s] claims on appeal,
we must first determine whether we have jurisdiction.
It is axiomatic that the jurisdiction of this court is
restricted to appeals from judgments that are final. Gen-
eral Statutes §§ 51-197a and 52-263; Practice Book § 61-
1 . . . . Thus, as a general matter, an interlocutory
ruling may not be appealed pending the final disposition
of a case.’’ (Internal quotation marks omitted.) Martow-
ska v. White, 183 Conn. App. 770, 774, 193 A.3d 1269
(2018). An otherwise interlocutory order is immediately
appealable if ‘‘it [meets] at least one prong of the two
prong test articulated by our Supreme Court in State
v. Curcio, [supra, 191 Conn. 31]. Under Curcio, [a]n
otherwise interlocutory order is appealable in two cir-
cumstances: (1) where the order or action terminates
a separate and distinct proceeding, or (2) where the
order or action so concludes the rights of the parties
that further proceedings cannot affect them.’’ (Internal
quotation marks omitted.) Martowska v. White,
supra, 775.
   The motion filed by the petitioner, and the proceed-
ings that followed, concerned only the petitioner’s
efforts to have the 2015 arrest warrant cancelled.
Indeed, once the court denied the petitioner’s request
to act pursuant to Practice Book § 36-6, this unusual
matter, separate and distinct from any future proceed-
ings in the criminal court, terminated. Accordingly, we
conclude that the first prong of Curcio has been met,
and this court has jurisdiction over the petitioner’s
appeal.
                             II
  Next, we turn to the issue of the whether the trial
court had jurisdiction to rule on the petitioner’s motion
for cancellation of the arrest warrant. We conclude that
the court properly determined that it lacked jurisdiction
to consider the petitioner’s motion, filed prior to the
commencement of a criminal case. A remand is neces-
sary, however, to change the form of the judgment from
a denial to a dismissal of the petitioner’s motion for
cancellation of the unserved 2015 arrest warrant.
   We begin with the observation that the Superior Court
is a constitutional court of general jurisdiction. See
State v. McCoy, 331 Conn. 561, 576–77, 206 A.3d 725
(2019). ‘‘In the absence of statutory or constitutional
provisions, the limits of [the Superior Court’s] jurisdic-
tion are delineated by the common law.’’ (Internal quo-
tation marks omitted.) Id., 577; see also State v. Ward,
193 Conn. App. 794, 801, 220 A.3d 68, cert. granted
on other grounds, 334 Conn. 911,            A.3d      (2019).
Additionally, we note that ‘‘[j]urisdiction of the subject-
matter is the power [of the court] to hear and determine
cases of the general class to which the proceedings
in question belong. . . . A court has subject matter
jurisdiction if it has the authority to adjudicate a particu-
lar type of legal controversy.’’ (Internal quotation marks
omitted.) In re Shonna K., 77 Conn. App. 246, 250, 822
A.2d 1009 (2003); see also State v. Carey, 222 Conn.
299, 304–305, 610 A.2d 1147 (1992). A challenge to the
subject matter jurisdiction of the trial court presents a
legal question subject to plenary review by this court.
See, e.g., State v. Daly, 111 Conn. App. 397, 401, 960
A.2d 1040 (2008), cert. denied, 292 Conn. 909, 973 A.2d
108 (2009).
   Next, we consider the jurisdiction of the Superior
Court in the context of a criminal case. Our Supreme
Court has stated that ‘‘[t]he Superior Court’s authority
in a criminal case becomes established by the proper
presentment of the information . . . which is essential
to initiate a criminal proceeding.’’ (Internal quotation
marks omitted.) State v. Carey, supra, 222 Conn. 306;
see State v. Daly, supra, 111 Conn. App. 401–402; see
also Reed v. Reincke, 155 Conn. 591, 598, 236 A.2d 909
(1967) (proper presentment of information, rather than
arrest, is essential to initiate criminal proceeding).
   The Superior Court addressed a similar situation in
State v. Rodriguez, Superior Court, judicial district of
Windham, Docket No. CR-17-010112799-T (November
15, 2017) (65 Conn. L. Rptr. 499). In that case, the defen-
dant filed a motion to dismiss and to vacate an unserved
violation of probation arrest warrant pursuant to Prac-
tice Book § 41-8 (2) and (3). Id. The court first consid-
ered whether it had jurisdiction to consider the defen-
dant’s motion. Id. It noted that ‘‘[a] criminal proceeding
is not initiated until the defendant has been formally
presented before the court, notified of the charges, and
the formal charging document, called the information
here in Connecticut, has been filed with the court, which
constitutes the initiation of adversary judicial criminal
proceedings . . . .’’ (Internal quotation marks omit-
ted.) Id., 500. The defendant had not been served or
otherwise presented before the Superior Court, and,
therefore, the court concluded that ‘‘there is no criminal
proceeding currently pending over which this court has
jurisdiction.’’ Id.
  The defendant argued that Practice Book § 36-6 pro-
vides a means to invoke the court’s jurisdiction. Id. In
rejecting this position, the court first noted the absence
of any legal or statutory authority to support the defen-
dant’s position. Id. It also concluded that the plain lan-
guage of Practice Book § 36-6 did not support the defen-
dant’s interpretation. Id. The court stated: ‘‘The text of
this section references the ‘prosecuting authority’ in
the first sentence and the ‘judicial authority’ in the sec-
ond, but makes no direct reference or other inference
to defendants or defense counsel.’’ Id. The court also
noted that although our rules of practice may explain
and codify the jurisdiction of the Superior Court, they
do not create or enlarge it. Id. For these reasons, the
court dismissed the defendant’s motion. Id., 501.
    We are persuaded by the analysis set forth in Rodri-
guez and, applying it to the facts of the present case,
conclude that the trial court properly determined that
it lacked jurisdiction to consider the defendant’s motion
for cancellation of the unserved 2015 arrest warrant.
As noted by the trial court, ‘‘at the present time and in
the instant case, there is no pending criminal proceed-
ing.’’ (Emphasis added.) Additionally, the plain lan-
guage of Practice Book § 36-6 provides that the ‘‘prose-
cuting authority’’ and the ‘‘judicial authority’’ are the
two entities that may act to cancel an unserved arrest
warrant. It does not set forth an avenue for the peti-
tioner to seek cancellation of the unserved warrant. We
agree that there was no pending criminal case and that,
therefore, the court lacked jurisdiction to consider the
merits of the petitioner’s motions regarding the
unserved arrest warrant.6
  The form of the judgment is improper, the judgment
denying the petitioner’s motions is reversed and the
case is remanded with direction to render judgment
dismissing the motions.
      In this opinion the other judges concurred.
  1
     As a result of this conclusion, we need not address the petitioner’s third
and fourth claims.
   2
     Practice Book § 36-6 provides: ‘‘At the request of the prosecuting author-
ity, any unserved arrest warrant shall be returned to a judicial authority for
cancellation. A judicial authority also may direct that any unserved arrest
warrant be returned for cancellation.’’
   3
     Specifically, the court stated: ‘‘It is the petitioner’s belief that the June,
2015 arrest warrant was based on the complainant’s allegations that the
petitioner had made several harassing phone calls from Chicago, Illinois.
The petitioner denies these allegations. The petitioner also suggests that
there is no evidence of the source of the alleged harassing phone calls.
Further, the petitioner states that there was a decade long sparse history
of nonharassing phone calls. He additionally suggests that the complainant
has a motive for fabrication. The petitioner asserts that the investigating
officers provided information in their affidavit that was contradicted by
available information or if investigated, would have been easily refuted. The
petitioner finally states that the investigating officers ignored exculpatory
information, threatened the petitioner with legal and immigration reprisals,
and refused to meet with the petitioner’s counsel.’’
   4
     See, e.g., State v. Brabham, 301 Conn. 376, 379–83, 21 A.3d 800 (2011);
State v. Dayton, 176 Conn. App. 858, 863–67, 171 A.3d 482 (2017).
   5
     On June 20, 2018, we granted the petitioner’s motion to file a late amended
appeal to include the trial court’s March 28, 2018 ruling. This court further
ordered, sua sponte, the parties to address in their appellate briefs the
matter of the trial court’s jurisdiction.
   6
     In State v. Damato-Kushel, 327 Conn. 173, 175–77, 173 A.3d 357 (2017),
a case relied on by the petitioner at oral argument before this court, the
attorney for an alleged victim filed an appearance in a pending criminal
matter and sought to attend any pretrial disposition conferences held in
chambers. The criminal court sustained the defendant’s objection. Id., 177.
The alleged victim filed a writ of error, arguing that the in-chambers, pretrial
dispositional conferences constituted court proceedings that the defendant
had the right to attend, and, therefore, pursuant to article first, § 8, of the
Connecticut constitution, as amended by articles seventeen and twenty-nine
of the amendments (Conn. Const., amend. XXIX [b] [5]), he also had the
right to attend due to his status as the victim. Id., 175–76. The defendants
in error, the criminal defendant and Superior Court, judicial district of
Fairfield, argued, inter alia, that the alleged victim was not aggrieved and
lacked standing to bring the writ of error. Id., 179–80. Specifically, the
defendants in error argued that the criminal court had not made any determi-
nation that the alleged victim was, in fact, a victim for purposes of amend-
ment XXIX (b) (5) of the Connecticut constitution. Id., 180. Our Supreme
Court rejected this argument, stating: ‘‘It is undisputed . . . that . . . the
arrest warrant application clearly alleged that [the defendant’s] criminal
misconduct was perpetrated against [the alleged victim] specifically. In such
circumstances, we agree with the [alleged victim] that the arrest warrant
constitutes a sufficient determination of his status as a victim to trigger the
rights afforded by amendment XXIX (b) of the Connecticut constitution.’’
Id., 181.
   The present case is distinguishable from Damato-Kushel. In that case,
the criminal case against the defendant had been initiated by the proper
presentment of an information in court. Further, our Supreme Court decided
only that the arrest warrant amounted to a sufficient determination of the
alleged victim’s status, invoking the rights pursuant to amendment XXIX
(b) of our state constitution for purposes of an aggrievement and standing
for purposes of a determination regarding appellate jurisdiction to prosecute
the writ of error. We conclude, therefore, the petitioner’s reliance on to
Damato-Kushel is misplaced.